811 F.2d 268
UNITED STATES of America, Plaintiff-Appellee,v.Lois E. Hilton FORD, Defendant-Appellant.
No. 86-1098.
United States Court of Appeals,Fifth Circuit.
Feb. 10, 1987.

Danny D. Burns, Ft. Worth, Tex., (Court appointed), for defendant-appellant.
Marvin Collins, U.S. Atty., J. Michael Worley, Asst. U.S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
(Opinion August 22, 1986, 5 Cir., 1986, 797 F.2d 1329)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that the panel order of September 18, 1986 denying rehearing is vacated, and this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.